    Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 1 of 22




            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

ANA C.-M.,

                     Plaintiff,
              v.                                        Civil Action No.
                                                        3:20-CV-0296 (DEP)
KILOLO KIJAKAZI, Acting Commissioner
of Social Security, 1


              Defendant.
__________________________

APPEARANCES:                                     OF COUNSEL:

FOR PLAINTIFF

LACKMAN GORTON LAW FIRM                          PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main St.
Endicott, NY 13761-0089

FOR DEFENDANT

SOCIAL SECURITY ADMIN.                           MOLLY CARTER, ESQ.
625 JFK Building
15 New Sudbury St
Boston, MA 02203


1      Plaintiff's complaint named Andrew M. Saul, in his official capacity as the
Commissioner of Social Security, as the defendant. On July 12, 2021, Kilolo Kijakazi
took office as the Acting Social Security Commissioner. She has therefore been
substituted as the named defendant in this matter pursuant to Rule 25(d)(1) of the
Federal Rules of Civil Procedure, and no further action is required in order to effectuate
this change. See 42 U.S.C. § 405(g).
   Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 2 of 22




DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security (“Commissioner”), pursuant to 42 U.S.C.

§§ 405(g) and 1383(3)(c), are cross-motions for judgment on the

pleadings. 2 Oral argument was heard in connection with those motions on

July 14, 2021, during a telephone conference conducted on the record. At

the close of argument, I issued a bench decision in which, after applying

the requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is


      2       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
  Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 3 of 22




incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      July 23, 2021
            Syracuse, NY




                                      3
Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 4 of 22




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------x
 ANA C.-M.,

                                 Plaintiff,
 vs.                               3:20-CV-296

 KILOLO KIJAKAZI, COMMISSIONER OF
 SOCIAL SECURITY,

                             Defendant.
 --------------------------------------------x

       Transcript of a Decision held during a
 Digitally-Recorded Telephone Conference on July 14,

 2021, the HONORABLE DAVID E. PEEBLES, United States

 Magistrate Judge, Presiding.
                         A P P E A R A N C E S

                            (By Telephone)

 For Plaintiff:         LACHMAN GORTON LAW FIRM
                        Attorneys at Law
                        P.O. Box 89
                        1500 East Main Street
                        Endicott, New York 13761-0089
                          BY: PETER A. GORTON, ESQ.
 For Defendant:         SOCIAL SECURITY ADMINISTRATION
                        Office of the General Counsel
                        JFK Federal Building, Room 625
                        15 New Sudbury Street
                        Boston, Massachusetts 02203
                          BY: MOLLY CARTER, ESQ.


                  Jodi L. Hibbard, RPR, CSR, CRR
               Official United States Court Reporter
                      100 South Clinton Street
                   Syracuse, New York 13261-7367
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 5 of 22
                                                                            2


1                      (The Court and all counsel present by
2                       telephone, 2:16 p.m.)

3                 THE COURT:   All right.    Let me begin by thanking

4     both of you for excellent presentations, you presented me
5     with quite an interesting complex case with a wealth of

6     medical and expert opinion evidence contained in the

7     administrative transcript.
8                 I have before me a challenge to the Commissioner's

9     determination finding that plaintiff was not disabled at the
10    relevant times and therefore ineligible for the benefits

11    which she sought.     The challenge is brought pursuant to 42

12    United States Code Section 405(g) and 1383(c)(3).
13                The background is as follows:       Plaintiff was born

14    in June of 1966 and is currently 55 years of age.          She stands

15    5 foot 4 inches in height and has at various times weighed
16    between 166 and 199 pounds.       Plaintiff is divorced.        She has

17    children who live in Puerto Rico with their father.             The
18    plaintiff moved from Puerto Rico approximately three years

19    ago and has lived in New Jersey and more recently in

20    Binghamton or the Binghamton area in various apartment
21    settings.    At points she was living alone, at other times she

22    was living with a granddaughter.       Plaintiff has a GED and

23    while in school in Puerto Rico attended regular classes.              She
24    also has a certification in the area of phlebotomy.

25    Plaintiff is right-handed.      She has, is equivocal as to



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 6 of 22
                                                                      3


1     whether she has a driver's license, at one point it was
2     suspended.    Plaintiff stopped working sometime in 2011.       Her

3     past positions have included as a retail clerk, a private

4     security guard, a child care assistant, a bus aide, a
5     laborer, an airline or airplane cleaner, and self-employed as

6     a hair stylist.     Beginning in October of 2019, plaintiff

7     began being paid approximately 18 to 39 hours per week to
8     care for her mother and that position included various other

9     tasks including cleaning house.
10               Physically, plaintiff suffers from degenerative

11    disk disease of the lumbar spine, a right knee meniscal tear,

12    status post surgery repair which occurred in December of
13    2016, asthma, a bilateral foot disorder, described as plantar

14    fascial fibromatosis, an obstructive sleep apnea condition,

15    headaches, and peripheral neuropathy of the lower
16    extremities, and diabetes.      She has also had a cochlear

17    hearing transplant surgery on her left ear in June of 2009
18    and her right ear in June of 2010.        She's had multiple foot

19    surgeries, the latest of which was 2017, she underwent a

20    laminectal discectomy of the L3-L4 region in September of
21    2015, as I indicated, right knee surgery in December of 2016.

22    She reports having been struck as a pedestrian by a car in

23    2003, leading to some of the physical conditions.          She was
24    also attacked by dogs at one point.

25               Mentally plaintiff suffers from depression, bipolar



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 7 of 22
                                                                        4


1     disorder, anxiety, post-traumatic stress disorder, and major
2     depressive disorder.     One of the causes for her mental health

3     condition was the murder of her son in June of 2012.            She has

4     undergone no psychiatric hospitalization.         There is some
5     evidence that at some point she underwent counseling

6     approximately one time per month.

7                Plaintiff has seen multiple doctors over time.             Her
8     general practitioner was a nurse practitioner, Scott Rosman.

9     She has also seen orthopedic surgeon Dr. Eric Seybold.           She
10    has seen Dr. Anne Calkins for her back and pain management,

11    Dr. Zia Shah, a pulmonologist, Dr. Brandy Benjamin,

12    Dr. Robert Webster, a psychiatrist, Dr. James Hogan, a
13    podiatrist, Dr. Ahmed Shoaib, described as a primary

14    physician, Dr. James Vincens, Licensed Clinical Social Worker

15    Kyle Webb, Nurse Practitioner Amy Cron, and Dr. Khaula
16    Rehman, a psychiatrist she saw on two occasions.

17               In terms of activities of daily living, plaintiff
18    is able to bathe, dress, cook, clean, shop, do laundry, care

19    for her granddaughter and her mother, attend school.            She

20    apparently tried to take a medical assistant's course at
21    Elmira Business Institute but left school reportedly to care

22    for her mother.     She is able to use a computer, travel, shop,

23    walk, socialize with friends, attend medical appointments,
24    watch television, she does not like to take public

25    transportation but does on occasion.        The evidence is



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 8 of 22
                                                                       5


1     equivocal as to whether she smokes.        She reportedly quit but
2     may be using E-cigarettes.      At one point she was smoking

3     three packs of cigarettes per day.        She is also a past user

4     of heroin and crack cocaine.
5                 This case has a relatively tortured procedural

6     history.    Plaintiff previously filed six applications for

7     benefits, the most recent prior to this application was
8     denied in March of 2012.      On February 28, 2013, she filed an

9     application for Title II and Title XVI benefits, alleging an
10    onset date of May 1, 2011.      There were subsequent

11    applications on August 28, 2015 and December 6, 2017.           Those

12    applications, the three of them were consolidated for
13    consideration at some point in this case.

14                There have been eight administrative hearings

15    conducted to address plaintiff's various claims in the
16    record.    Several relate to the prior application, including

17    June 21, 2007, November 5, 2007, October 9, 2009.
18    December 23, 2012 was a hearing addressing the current

19    applications before Richard DeStefano.        There was a hearing

20    on October 2, 2014 before Barry Ryan, July 30th, 2015 before
21    ALJ Barry Ryan, and October 11, 2017 hearing before Judge

22    Elizabeth Koennecke, and another before that same ALJ on

23    November 26, 2019.     There were three administrative law judge
24    decisions addressing the current applications, the first from

25    Barry Ryan in August of 2015.       That resulted in a consent



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 9 of 22
                                                                       6


1     remand when action was commenced in a District Court.           The
2     remand occurred on February 1, 2017 and it resulted in a

3     decision from the Social Security Administration Appeals

4     Council on May 7, 2019, vacating the earlier decision and
5     remanding.    A second ALJ decision was issued on November 3,

6     2017 by Administrative Law Judge Elizabeth Koennecke.           That

7     ultimately resulted in a reversal by United States Magistrate
8     Judge Thérèse Wiley Dancks on March 11, 2019.          ALJ Koennecke

9     issued a third decision on January 7, 2020, which became a
10    final determination of the agency, after 60 days.          This case

11    was commenced on March 16, 2020, and is timely.

12               In her decision, ALJ Koennecke painstakingly
13    recounts the medical evidence in the case and the reasons for

14    her decision.    She also addresses earlier decisions and is

15    somewhat exercised over having been reversed apparently, but
16    I will say before I address her opinion, I do agree with

17    Mr. Gorton that quantity does not equal quality, but in this
18    case the decision is comprehensive and, as you will see, I

19    think supported.

20               The administrative law judge in her decision
21    indicated first that plaintiff was last insured on

22    December 31, 2012.

23               At step one, she found that plaintiff had not
24    engaged in substantial gainful activity since May 1, 2011,

25    the alleged onset date.      She did acknowledge that plaintiff



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 10 of 22
                                                                       7


1     was hired to care for her mother and paid and while she did
2     not consider that substantial gainful activity, she did take

3     it into account when addressing the residual functional

4     capacity of the plaintiff.
5                 At step two, ALJ Koennecke found that plaintiff

6     suffers from severe impairments that impose more than minimal

7     limitations on her ability to perform work-related functions,
8     basic work-related functions including a mental impairment

9     that was variously characterized over time, asthma or
10    emphysema, obstructive sleep apnea, degenerative disk disease

11    of the lumbar spine, small meniscal tear of the right knee

12    status postsurgical repair of right knee, and a bilateral
13    foot disorder.

14                At step three, she concluded that plaintiff's

15    conditions do not meet or medically equal any of the listed
16    presumptively disabling conditions set forth in the

17    regulations and she considered quite a few listings
18    addressing both the mental and the physical limitations and

19    conditions experienced by the plaintiff.

20                ALJ Koennecke next concluded that notwithstanding
21    her impairments, plaintiff is capable of performing sedentary

22    work with exceptions related primarily but not exclusively

23    to, I should say primarily but not exclusively to her mental
24    condition because one could argue that the regularly attend

25    to a routine and maintain a schedule has physical and mental



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 11 of 22
                                                                       8


1     components to it.
2                 Applying that RFC finding with the assistance of

3     testimony from a vocational expert, ALJ Koennecke concluded

4     that plaintiff is capable of performing her past relevant
5     work as a hair braider and therefore concluded, without

6     addressing step five, that plaintiff was not disabled at the

7     relevant times.
8                 As you know, the court's function in this case is

9     extremely limited.      I must determine whether correct legal
10    principles were applied and the resulting determination is

11    supported by substantial evidence.        Substantial evidence

12    being defined as such relevant evidence as a reasonable mind
13    would find sufficient to support a conclusion.          The Second

14    Circuit has noted in Brault v. Social Security Administration

15    Commissioner, 683 F.3d 443 from June of 2012 that this is an
16    extremely deferential and stringent standard.          In Brault, the

17    court also noted that under the substantial evidence
18    standard, once an ALJ finds a fact, that fact can be rejected

19    only if a reasonable fact finder would have to conclude

20    otherwise.
21                Plaintiff raises essentially four arguments in

22    support of her challenge to the determination.          She argues

23    that it was error not to credit Dr. Hogan's opinions as an
24    acceptable medical source and a treating source.

25                Secondly, she argues that the ALJ substituted her



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 12 of 22
                                                                       9


1     judgment for medical opinions and wrapped into that is a
2     failure to include a sit/stand option into the residual

3     functional capacity finding.

4                 The third relates to the failure to properly
5     analyze plaintiff's mental limitations and focus on

6     semi-skilled work in the face of Dr. Loomis' opinion of

7     April 4, 2013 at page 704 to the effect that plaintiff
8     suffers from marked impairments in maintaining attendance and

9     concentration.
10                And fourth, she argues that she is not able to

11    perform her past relevant work because of her deficits in

12    concentration, work pace and attendance.
13                I will note that notwithstanding Judge Dancks'

14    order to the contrary, I did read and consider plaintiff's

15    reply brief in addressing this case.
16                The first argument relates to opinions of Dr. Hogan

17    who has issued several reports suggesting that over time
18    plaintiff's foot conditions have worsened, citing 3022, 3023,

19    3024, and 2939 of the administrative record.          Dr. Hogan has

20    given various opinions concerning plaintiff's ability to walk
21    and stand and the need to elevate feet.         In March of 2015, he

22    opined that plaintiff can stand only two out of eight hours

23    and must elevate her feet 25 percent of the time.           At another
24    point, he opined that plaintiff can only walk or stand for

25    five minutes out of each hour.        Dr. -- as the Commissioner



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 13 of 22
                                                                        10


1     concedes, Dr. Hogan as a podiatrist does qualify as an
2     acceptable medical source under the regulations which were in

3     effect at the time of plaintiff's application.          And so, as a

4     treating physician, his opinions regarding the nature and
5     severity of plaintiff's impairment normally would be entitled

6     to considerable deference, if supported by medically

7     acceptable clinical and laboratory diagnostic techniques and
8     not inconsistent with other substantial evidence.           His

9     opinions, however, are not necessarily controlling if they
10    are contrary to other substantial evidence in the record,

11    including opinions of other medical experts.          And of course,

12    under such cases as Veino v. Barnhart, 312 F.3d 578, Second
13    Circuit 2002, it is for the administrative law judge to

14    resolve any conflicts in the medical evidence.

15                In this case, Dr. Hogan's opinions were discussed
16    by Administrative Law Judge Koennecke at 1931 of the

17    administrative transcript and they were given little weight.
18    And ALJ Koennecke explained why.        Despite Dr. Hogan stating

19    that plaintiff's condition worsened, at the hearing plaintiff

20    claims that her condition remained the same.          She also
21    explained that the opinions are inconsistent with plaintiff's

22    activities of daily living, including her ability to attend

23    school and care for her mother.        She discussed inconsistent,
24    the fact that the opinions were inconsistent with findings at

25    page 1932, and erroneously, as we said, at page 1935 treated



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 14 of 22
                                                                       11


1     Dr. Hogan as not an acceptable medical source.
2                 I have reviewed the treatment of Dr. Hogan's

3     opinions in the context of and considering him as a treating

4     source, and although there was not the rote discussion of the
5     Burgess factors, which include length of treatment

6     relationship and frequency of examination, nature and extent

7     of the treatment relationship, the degree to which the
8     medical source has supported his or her opinion, the degree

9     of consistency between the opinion and the record as a whole,
10    whether the opinion is given by a specialist, and other

11    evidence as set forth in both Burgess and 20 C.F.R. Section

12    404.1527 and 416.927, I do find that several of those have
13    been -- were specifically addressed, and relying on Estrella

14    v. Berryhill, 925 F.3d 90, Second Circuit 2019, I find that a

15    searching review of the record fails to disclose any
16    violation of the treating source rule when it comes to

17    Dr. Hogan's opinion.      To the extent that she was in error in
18    treating him as a treating source, I find the error is

19    harmless, and there would be no useful purpose served in

20    remanding for consideration of Dr. Hogan's opinions and
21    treatment as a treating source.        Lugo v. Commissioner of

22    Social Security, 2017 WL 4005621 from the Northern District

23    of New York, September 11, 2017.        So I find no error in
24    response to point number one.

25                In terms of the analysis of medical opinions,



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 15 of 22
                                                                         12


1     there's a wealth of information in this record.          I didn't
2     count them up but we have medical source statements from

3     multiple individuals addressing both the physical and mental

4     impairments of the plaintiff.       Dr. A. Periakaruppan issued
5     opinions on March 1, 2018, that's at 2034 to 2036, and

6     March 5, 2018, 2850 to 2851, discussed and given some weight

7     by the administrative law judge at 1929 to 1930 and again at
8     1935.

9                 Dr. Gilbert Jenouri, an examining consultant,
10    issued reports on April 4, 2013, 706 to 710, November 17,

11    2016, 3098 to 3101, and February 14, 2018, 2843 to 2846,

12    given some weight by the administrative law judge.           She
13    discussed those opinions at 1930 and 1935.

14                Dr. Hogan, we've addressed, issued many opinions.

15    They were discussed by the administrative law judge at 1931,
16    1932 and given little weight.

17                Dr. Eric Seybold issued opinions at -- on June 16,
18    2016, that's at 824 to 825, discussed and given little weight

19    at 1932, 1935, 1940, and 1942.

20                Dr. Ahmed Shoaib issued an opinion on September 4,
21    2014 at pages 759 to 760, discussed and given little weight

22    at 1914, 1931 to 1932, 1935, 1940, and 1942.

23                Dr. Anne Calkins issued a report, or opinions on
24    October 11, 2017, October 18, 2019, May 11, 2019 at 3067 to

25    3071 and 2432, given little weight and discussed at 1931,



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 16 of 22
                                                                         13


1     1935, 1940, and 1942.
2                 Dr. Echevarria issued an opinion on June 6, 2013

3     finding no evidence of a disorder.        174 to 180.    On the

4     mental side of things -- and Dr. Echevarria actually
5     addressed the mental as well.

6                 Dr. M. Juriga, psychologist, issued an opinion, a

7     nonexamining psychologist, February 22, 2018, at 2036, 2039,
8     given some weight 1937.

9                 Dr. Khaula Rehman issued an opinion on May 15,
10    2019, I noted that she only saw the plaintiff twice.             That

11    was reported at 2944 to 2945.       It was given some weight but

12    not great weight, discussed at 1939 to 1942.
13                Dr. Mary Ann Moore issued an opinion, a

14    consultative examiner, on February 14, 2018 at 2835 to 2840,

15    given some weight but not great weight, 1938.
16                Dr. T. Harding, state agency consultant, at 2055 to

17    2068, given some weight, discussed at 1937.
18                LCSW Kyle Webb, July 8, 2015, it was found at 952

19    to 953.    Nurse Practitioner Amy Cron and LCSW Webb issued an

20    opinion on March 2, 2015, 836 to 838, given little weight,
21    1940, 1942.

22                Dr. Robert Webster, September 3, 2014, 757 to 758,

23    given little weight, 1940, 1942.
24                Dr. Cheryl Loomis, consultative examiner, April 4,

25    2013, 702 to 705, given great weight and discussed at 1936.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 17 of 22
                                                                       14


1                 Dr. Echevarria, June 6, 2013, 160 to 171, and again
2     174 to 186, given some weight, 1937.

3                 And lastly, Dr. Amanda Slowik, another examining

4     psychologist I believe, that was from November 17, 2016, it
5     appears at 3105 to 3110, given some weight but not great

6     weight, 1938.

7                 The focus of the attack on the weight of the
8     evidence is on both the off-task and absence portion based on

9     Dr. Shoaib, Dr. Seybold, and Dr. Calkins, and the requirement
10    of elevating feet, Dr. Hogan.       That's the physical.

11                On the mental side, plaintiff points to marked

12    impairment to attention and concentration from Dr. Slowik,
13    moderate limitation in concentration and pace, Dr. Moore, and

14    off-task and absences from Dr. Slowik, Dr. Loomis,

15    Dr. Webster, Nurse Practitioner Cron, and LCSW Webb,
16    Dr. Moore, and Dr. Juriga.

17                It is for the administrative law judge, as pivotal
18    of course to the determination, to affix the plaintiff's

19    residual functional capacity, or RFC, which is defined as a

20    range of tasks she is capable of performing notwithstanding
21    her impairments.     Ordinarily an RFC represents a claimant's

22    maximum ability to perform sustained work activities in an

23    ordinary setting on a regular and continuing basis, meaning
24    eight hours a day, for five days a week or an equivalent

25    schedule.    And of course an RFC determination is informed by



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 18 of 22
                                                                       15


1     consideration of all of the relevant medical and other
2     evidence and must be, like anything else, supported by

3     substantial evidence to withstand scrutiny.

4                 On the physical side, the RFC determination,
5     clearly there's conflicting evidence.         There's something in

6     those medical opinions for everyone.         The physical side is

7     supported by Dr. Jenouri and Dr. Periakaruppan which were
8     relied on by the administrative law judge.          It's well

9     established that consultative opinions can override a
10    treating source's opinion.       James C. v. Commissioner of

11    Social Security, 2020 WL 6445907, Northern District of

12    New York, November 3, 2020.
13                On the mental side, the RFC says semi-skilled work

14    but the vocational expert clearly considered the position as

15    both generally performed and as the plaintiff performed it
16    and concluded that plaintiff is capable of performing it if

17    limited to simple instructions and tasks.         That occurs at
18    1063 to 1064, and that finding or that -- the plaintiff's

19    ability in that regard is supported by the opinions of

20    Dr. Echevarria, plaintiff's activities of daily living, the
21    the opinion of Dr. Loomis, the opinion of Dr. T. Harding,

22    Dr. Moore, and Dr. Juriga.

23                The plaintiff is asking this court to reweigh the
24    medical evidence which of course, under Veino, would be

25    improper.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 19 of 22
                                                                        16


1                 Focusing specifically on off-task and absenteeism,
2     Drs. Echevarria, Harding, Juriga, and Periakaruppan are state

3     agency consultants that found that, notwithstanding

4     plaintiff's physical and mental limitations, she is able to
5     perform work.     I know that the POMS, the argument that the

6     Commissioner raises is that under the POMS, those consultants

7     were charged with determining whether plaintiff can perform
8     on a sustained basis and adhere to a schedule, and although

9     the POMS are not binding on the court, they are, they provide
10    context because I think from those opinions you can infer

11    that those state agency consultants concluded plaintiff is

12    able to perform on a sustained basis and meet a schedule.
13    The administrative law judge also relied to some degree on

14    Dr. Rehman's opinions, that's found at 1939.          Under Veino,

15    it's for the ALJ to resolve conflicts.         There clearly is
16    conflict in the record.      The ALJ did not rely solely on her

17    lay opinion to reject medical opinions.         She explains
18    specifically in fairly significant detail why neither the

19    mental nor physical impairments precluded plaintiff's ability

20    to maintain a schedule.      Substantial evidence supports that
21    determination, and I note, by the way, that it is perfectly

22    proper for an administrative law judge to scrutinize whether

23    medical evidence supports an opinion, 20 C.F.R. Sections
24    404.1527(c)(2) and (3) and 416.927(c)(2) and (3).

25                In terms of the sit/stand option, Dr. Jenouri three



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 20 of 22
                                                                         17


1     times and Dr. Periakaruppan's opinion support the lack of
2     need for -- to alter positions.        Dr. Jenouri found that

3     plaintiff was moderately limited in standing, sitting,

4     walking, sitting.     Dr. Periakaruppan indicated that plaintiff
5     could sit, stand, and walk six hours with normal breaks.

6     Those limitations are not inconsistent with sedentary work

7     with normal breaks.      Raymond C. v. Commissioner of Social
8     Security, 2020 WL 42814, Northern District of New York,

9     January 3, 2020.     And in his opinion in that case, Chief
10    Judge Glenn T. Suddaby cites other cases that support that

11    proposition.

12                The administrative law judge explained why she
13    afforded little weight to the contrary opinions by

14    Dr. Seybold and Dr. Calkins, including based on exam findings

15    and activities of daily living.        I find that it is adequately
16    explained and the rejection of the sit/stand option is

17    supported by substantial evidence.
18                The fourth argument is a step four challenge and

19    it's dependent on the challenge to the residual functional

20    capacity and I find that, having rejected those arguments,
21    that substantial evidence supports and in particular the

22    vocational expert's testimony supports plaintiff's ability to

23    perform her past relevant work as a hair braider.           It's
24    discussed by Administrative Law Judge Koennecke at 1972 to

25    1974, and so I am going to -- I'm sorry, that's the expert



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 21 of 22
                                                                       18


1     testimony.    So I'm going to grant judgment on the pleadings
2     to the defendant and order dismissal of plaintiff's

3     complaint.    Thank you both, I hope you have a good summer.

4                 MR. GORTON:    Thank you, your Honor.
5                 MS. CARTER:    Thank you, your Honor.

6                       (Proceedings Adjourned 2:49 p.m.)

7
8

9
10

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:20-cv-00296-DEP Document 20 Filed 07/23/21 Page 22 of 22




1                      CERTIFICATE OF OFFICIAL REPORTER
2

3

4           I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5     Official Realtime Court Reporter, in and for the

6     United States District Court for the Northern

7     District of New York, DO HEREBY CERTIFY that
8     pursuant to Section 753, Title 28, United States

9     Code, that the foregoing is a true and correct
10    transcript of the digitally-recorded proceedings

11    held in the above-entitled matter and that the

12    transcript page format is in conformance with the
13    regulations of the Judicial Conference of the United

14    States.

15
16                            Dated this 23rd day of July, 2021.

17
18

19                                     /S/ JODI L. HIBBARD

20                                     JODI L. HIBBARD, RPR, CRR, CSR
                                       Official U.S. Court Reporter
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
